Name: Council Regulation (EEC) No 1589/90 of 11 June 1990 amending Regulation (EEC) No 2245/85 laying down certain technical measures for the conservation of fish stocks in the Antarctic
 Type: Regulation
 Subject Matter: fisheries;  environmental policy
 Date Published: nan

 15. 6. 90 Official Journal of the European Communities No L 151 /5 COUNCIL REGULATION (EEC) No 1589/90 of 11 June 1990 amending Regulation (EEC) No 2245/85 laying down certain technical measures for the conservation of fish stocks in the Antarctic Whereas the members of the CCAMLR stated that they intended to apply these conservation measures on a provi ­ sional basis, without waiting until they became binding, . in view of the fact that the TAC for Cbampsocephalus gunnari and Patagonotothen brevicauda guntheri and the prohibition on directed fishing for Notothenia gibbe ­ rifrons, Chaenocephalus aceratus, Pseudochaenichthys georgianus and Notothenia squamifrons were fixed for the 1989/90 fishing year, which began on 1 July 1989 , and that the closed season for Cbampsocephalus gunnari began on 20 November 1989 ; Whereas, therefore, the necessary provisions should now be laid down to ensure that the conservation measures adopted by the CCAMLR are applied to Community fishermen ; Whereas, pursuant to Article 3 of Regulation (EEC) No 170/83, it is for the Council to establish the TAC per stock or group of stocks, the share available to the Community and the specific conditions under which catches have to be taken ; Whereas the fishing activities referred to in this Regula ­ tion are subject to the control measures provided for in Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activi ­ ties (3), as amended by Regulation (EEC) No 3483/88 (4) ; Whereas the TAC adopted by the CCAMLR for Cbamp ­ socephalus gunnari and Patagonotothen brevicauda guntheri covers the entire 1989/90 fishing year ; whereas Member States should therefore also communicate to the Commission the catches taken by their vessels between 1 July 1989 and the date on which this Regulation enters into force ; Whereas Regulation (EEC) No 2245/85 (*), as last amended by Regulation (EEC) No 1271 /89 (6), should be amended accordingly, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in particular Article 11 thereof, Having - regard to the proposal from the Commission, Whereas, pursuant to Article 2 of Regulation (EEC) No 170/83, the conservation measures necessary to achieve the aims set out in Article 1 of that Regulation are to be formulated in the light of the available scientific advice ; Whereas the Convention on the Conservation of Antarctic Marine Living Resources, hereinafter called 'the Convention', was approved by Decision .81 /691 /EEC (2) ; whereas it entered into force for the Community on 21 May 1982 ; Whereas the Commission for the Conservation of Antarctic Marine Living Resources' (CCAMLR), esta ­ blished by the Convention, adopted, on the recommenda ­ tion of its Scientific Committee, conservation measures for the waters off South Georgia, providing for total allo ­ wable catches (TAC) of 8 000 tonnes of Cbampsocephalus gunnari and of 12 000 tonnes of Patagonotothen brevi ­ cauda guntheri for the 1989/90 fishing year, a prohibi ­ tion on directed fishing for Notothenia gibberifrons, Chaenocephalus aceratus, Pseudochaenichthys georgianus and Notothenia squamifrons for the whole of the 1989/90 fishing year and for Cbampsocephalus gunnari from 20 November 1989 to 15 January 1990 and from 1 April 1990 to 4 November 1990, a limitation of 300 tonnes on by-catches of Notothenia rossii, Notothenia gibberifrons, Chaenocephalus aceratus and Pseudochae ­ nichthys georgianus &amp; restriction to 5 % of by-catches per haul of any one of those species and a catch reporting system for the 1989/90 fishing year ; Whereas these conservation measures were notified to the members of the CCAMLR on 29 November 1989 ; whereas, in the absence of objections to the measures, they become binding on 29 May 1990 under Article IX (6) of the Convention ; HAS ADOPTED THIS REGULATION : Article 1 Articles 2, 2a and 2b of Regulation (EEC) No 2245/85 are hereby replaced by the following : (3) OJ No L 207, 29. 7 . 1987, p. 1 . 0 OJ No L 306, 11 . 11 . 1988 , p. 2. 0 OJ No L 210, 7. 8 . 1985, p. 2 . M OJ No L 127, 11 . 5. 1989, p. 7. (') OJ No L 24, 27. 1 . 1983, p . 1 . 0 OJ No L 252, 5. 9. 1981 , p. 26. No L 151 /6 Official Journal of the European Communities 15. 6 . 90 'Article 2 sub-area 48.3 shall be limited to 300 tonnes for ^ach species. 4 . Fishing in FAO Antarctic sub-area 48.3 shall be terminated if by-catches of one of the species listed in paragraph 3 reach 300 tonnes or if total catches of Champsocephalus gunnari reach 8 000 tonnes, whichever happens first . 5 . The date on which the catches taken by Community vessels or the other vessels concerned are deemed to have exhausted the TAC specified in para ­ graphs 1 , 2, 3 and 4 of this Article shall be fixed by the Commission pursuant to Article 1 1 (3) of Regula ­ tion (EEC) No 2241 /87 as soon as the required infor ­ mation is received from the CCAMLR. Prohibition on fishing (*) 1 . Directed fishing for Notothenia gibberifrons, Chaenocephalus aceratus, Pseudochaenichthys geor ­ gianus and Notothenia squamifrons in FAO Antarctic sub-area 48.3 (South Georgia) shall be prohi ­ bited from 1 July 1989 to 30 June 1990. 2. Directed fishing for Notothenia rossii shall be prohibited :  in the Peninsular area (FAO Antarctic sub-area 48.1 ,  off the South Orkneys (FAO Antarctic sub-area 48.2 , 6 . With effect from the date fixed pursuant to para ­ graph 5, all fishing for the species concerned shall be prohibited in FAO Antarctic sub-area 48.3 and Community vessels shall cease to retain on board, tranship or land any catches of this fish taken in that sub-area after that date.  off South Georgia (FAO Antarctic sub-area 48.3). In these zones, by-catches of Notothenia rossii taken in the course of directed fishing for other species shall be kept at a level that permits optimum stock recruit ­ ment. 7 . If, in the course of directed fishing for Champso ­ cephalus gunnari, the by-catch of any of the species listed at paragraph 3 exceed 5 % of the haul, the fishing vessels shall move to another fishing area in FAO Antarctic sub-area 48.3 . 3 . Directed fishing for Champsacephalus gunnari off South Georgia (FAO Antarctic sub-area 48.3) shall be prohibited from 1 April to 4 November 1990 . During this period, fishing for Champsocephalus gunnari, Notothenia rossii, Notothenia gibberifrons, Chaenocephalus aceratus, Pseudochaenichthys geor ­ gianus and Notothenia squamifrons shall be prohi ­ bited in FAO Antarctic sub-area 48.3, except for scientific research purposes. Article 2a 8 . The use of bottom trawls for directed fishing for Champsocephalus gunnari within FAO Antarctic sub-area 48.3 shall be prohibited . Article 2b Catch reports f) Catch limitations (*) 1 . Catches of Patagonothothen brevicauda guntheri taken in FAO Antarctic sub-area 48.3 in the period 1 July 1989 to 30 June 1990 shall be limited to a TAC of 12 000 tonnes. 1 . Catches of Patagonotothen brevicauda guntheri, Champsocephalus gunnari, Notothenia rossii, Noto ­ thenia gibberifrons, Chaenocephalus aceratus and Pseudochaenichthys georgianus in FAO Antarctic sub-area 48.3 shall be the subject of reports in accor ­ dance with this Article, without prejudice to the appli ­ cation of Articles 5 to 9 of Regulation (EEC) No 2241 /87. 2. Catches of Champsocephalus gunnari taken in FAO Antarctic sub-area 48.3 in the period 1 July 1989 to 30 June 1990 shall be limited to a TAC of 8 000 tonnes. 2. Total catches, broken down by vessels, which were made by Community vessels in the period between 1 July 1989 and the end of the first month following the month in which this Regulation enters into force shall, within 10 days of the end of that period, be notified to the Commission by the Member States in which the vessels concerned are registered or whose flag they fly. 3 . In the course of fishing for Champsocephalus gunnari by-catches of Notothenia rossii, Notothenia gibberifrons, Chaenocephalus aceratus and Pseudo ­ chaenichthys georgianus taken in FAO Antarctic 15. 6 . 90 Official Journal of the European Communities No L 151 /7 3 . For the purposes of reporting the catches taken after the period referred to in paragraph 2, each calendar month shall be divided into six reporting periods designated by the letters A, B, C, D, E and F and running from day 1 to day 5, day 6 to day 10 , day 11 to day 15, day 16 to day 20, day 21 to day 25 and day 26 to the last day of the month, respectively. At the latest within three days of each reporting period, each Member State shall notify the Commis ­ sion of the total catches, broken down by vessels, that the vessels flying its flag or registered in its territory have made in the preceding reporting period, speci ­ fying the month and reporting period concerned. 4. On the basis of the information received pursuant to paragraphs 2 and 3, the Commission shall , at the end of each reporting period, inform the CCAMLR of the total catches made by the Commu ­ nity vessels in the preceding reporting period. (*) The FAO zones mentioned in this Regulation are defined in Commission communication 85/C335/02, (OJ No C 335, 24. 12. 1985, p. 2). Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 11 June 1990 . For the Council The President A. REYNOLDS